— Order, Supreme Court, New York County (Edward Greenfield, J.), entered December 4, 1990, which, inter alia, granted defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (8) and granted plaintiff’s cross-motion for expedient service pursuant to CPLR 308 (5), unanimously modified, on the law, to the extent of reversing that part of the order which authorized expedient service on defendant International Diffusion Company, and otherwise affirmed, without costs.
The IAS court could not direct expedient service as to the corporate defendant, International Diffusion Company, as personal service on a corporation may only be made pursuant to CPLR 311 (1). However, with respect to the individual defendant, Alberto Vignatelli, a resident of Forli, Italy, the IAS court properly directed such service. The record indicates that at considerable expense plaintiff employed the services of an international service company, which was unable to serve this defendant despite many attempts. Considering the facts and circumstances of this case, authorization of service pursuant to CPLR 308 (5) was warranted. (See, Liebeskind v Liebeskind, 86 AD2d 207, affd 58 NY2d 858.) Concur — Rosenberger, J. P., Ellerin, Smith and Rubin, JJ.